--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.18
 
NEITHER THIS WARRANT NOR ANY OF THE SECURITIES ISSUABLE UPON ITS EXERCISE HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 AND SUCH SECURITIES MAY NOT BE
TRANSFERRED UNLESS COVERED BY AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID
ACT, OR AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY
SUCH TRANSFER IS EXEMPT FROM SUCH REGISTRATION.
 
Warrant No.
CS-___
Number of Shares: 1,000,000
Warrant Date:
March 7, 2014
 

 
PEDEVCO CORP.
FORM OF WARRANT
FOR THE PURCHASE OF
COMMON STOCK
 
1.           Issuance.  For value received, the receipt of which is hereby
acknowledged by PEDEVCO Corp., a Texas corporation (the “Company”), CASIMIR
CAPITAL LP, or registered assigns (the “Holder”), is hereby granted the right to
purchase, at any time until the close of business on MARCH 7, 2019 (the
“Expiration Date”), ONE MILLION (1,000,000) fully paid and nonassessable shares
of the Company’s Common Stock, par value US$0.001 per share (the “Common
Stock”), at an exercise price of US$2.50 per share (the “Exercise Price”).
 
2.           Procedure for Exercise.  Upon surrender of this Warrant with the
annexed Notice of Exercise Form in the form attached as Exhibit A, duly
executed, together with payment of the Exercise Price for the shares of Common
Stock purchased, the Holder shall be entitled to receive a certificate or
certificates for the shares of Common Stock so purchased.  This Warrant may be
exercised in whole or in part.
 
(a)           Net Issues Exercise.  Notwithstanding any provisions herein to the
contrary, if the fair market value of one share of Common Stock is greater than
the Exercise Price (at the date of calculation as set forth below), in lieu of
exercising this Warrant for cash, the Holder may elect to receive shares equal
to the value (as determined below) of this Warrant (or the portion thereof being
canceled) by surrender of this Warrant at the principal office of the Company
together with the properly endorsed Notice of Exercise Form and notice of such
election in which event the Company shall issue to the Holder a number of shares
of Common Stock computed using the following formula:
 
X =
Y (A-B)
A



Where        X =     the number of shares of Common Stock to be issued to the
Holder
 
 
Y =
the number of shares of Common Stock purchasable under this Warrant or, if only
a portion of this Warrant is being exercised, the portion of this Warrant being
canceled (at the date of such calculation)

 
 
A =
the fair market value of one share of the Company’s Common Stock (at the date of
such calculation)

 
 
B =
Exercise Price (as adjusted to the date of such calculation)

 
 
 

--------------------------------------------------------------------------------

 
For purposes of the above calculation, fair market value of one share of Common
Stock shall be equal to the last closing trade price for such security on the
Principal Market (as defined below) as reported by Bloomberg Financial Markets
(“Bloomberg”), or, if the Principal Market begins to operate on an extended
hours basis and does not designate the closing trade price, then the last trade
price at 4:00 p.m., New York City Time (or such other time as the Principal
Market publicly announces is the official close of trading), as reported by
Bloomberg, or, if the foregoing do not apply, the last closing trade price of
such security in the over-the-counter market on the electronic bulletin board
for such security as reported by Bloomberg, or, if no closing trade price is
reported for such security by Bloomberg, the last closing ask price for such
security as reported by Bloomberg, or, if no last closing ask price is reported
for such security by Bloomberg, the average of the highest bid price and the
lowest ask price of any market makers for such security.  If the fair market
value cannot be calculated for that security on that date on any of the
foregoing bases, or if the security is not publicly traded and is not listed on
a Principal Market, the fair market value of such security on such date shall be
determined by the Company’s Board of Directors in good faith.  “Principal
Market” for purposes of this Warrant means any national U.S. stock exchange
(including any market that is part of the Nasdaq Stock Market), the OTC Bulletin
Board, and/or on the OTCQX or OTCQB levels of the OTC Markets Group.
 
3.           Reservation of Shares.  The Company hereby agrees that at all times
during the term of this Warrant there shall be reserved for issuance upon
exercise of this Warrant such number of shares of Common Stock as shall be
required for issuance upon exercise hereof (the “Warrant Shares”).  Any shares
issuable upon exercise of this Warrant will be duly and validly issued, fully
paid and free of all liens and charges and not subject to any preemptive rights.
 
4.           Mutilation or Loss of Warrant.  Upon receipt by the Company of
evidence satisfactory to it of the loss, theft, destruction or mutilation of
this Warrant, and (in the case of loss, theft or destruction) receipt of
reasonably satisfactory indemnification, and (in the case of mutilation) upon
surrender and cancellation of this Warrant, the Company will execute and deliver
a new warrant of like tenor and date and any such lost, stolen, destroyed or
mutilated Warrant shall thereupon become void.
 
5.           No Rights as Shareholder.  The Holder shall not, by virtue hereof,
be entitled to any rights of a shareholder of the Company, either at law or in
equity, and the rights of the Holder are limited to those expressed in this
Warrant and are not enforceable against the Company except to the extent set
forth herein.
 
6.           Effect of Certain Transactions
 
6.1           Adjustments for Stock Splits, Stock Dividends Etc.  If the number
of outstanding shares of Common Stock of the Company are increased or decreased
by a stock split, reverse stock split, stock dividend, stock combination,
recapitalization or the like, the Exercise Price and the number of shares
purchasable pursuant to this Warrant shall be adjusted proportionately so that
the ratio of (i) the aggregate number of shares purchasable by exercise of this
Warrant to (ii) the total number of shares outstanding immediately following
such stock split, reverse stock split, stock dividend, stock combination,
recapitalization or the like shall remain unchanged, and the aggregate purchase
price of shares issuable pursuant to this Warrant shall remain unchanged.
 
6.2           Expiration Upon Certain Transactions.  If at any time the Company
plans to sell all or substantially all of its assets or engage in a merger or
consolidation of the Company in which the Company will not survive and in which
holders of the Common Stock will receive consideration at or above the Exercise
Price, as adjusted (other than a merger or consolidation with or into a wholly-
or partially-owned subsidiary of the Company), the Company will give the Holder
of this Warrant advance written notice.  Upon the occurrence of any such event,
this Warrant shall automatically be deemed to be exercised in full without any
action required on the part of the Holder.
 
 
2

--------------------------------------------------------------------------------

 
6.3           Adjustments for Reorganization, Mergers, Consolidations or Sales
of Assets.  If at any time there is a capital reorganization of the Common Stock
(other than a recapitalization, combination, or the like provided for elsewhere
in this Section 6) or merger or consolidation of the Company with another
corporation (other than one covered by Section 6.2), or the sale of all or
substantially all of the Company’s properties and assets to any other person,
then, as a part of such reorganization, merger, consolidation or sale, provision
shall be made so that the Holder shall thereafter be entitled to receive upon
exercise of this Warrant (and only to the extent this Warrant is exercised), the
number of shares of stock or other securities or property of the Company, or of
the successor corporation resulting from such merger or consolidation or sale,
to which a holder of Common Stock, or other securities, deliverable upon the
exercise of this Warrant would otherwise have been entitled on such capital
reorganization, merger, consolidation or sale.  In any such case, appropriate
adjustments shall be made in the application of the provisions of this Section 6
(including adjustment of the Exercise Price then in effect and number of Warrant
Shares purchasable upon exercise of this Warrant) which shall be applicable
after such events.
 
7.           Notices.  Any notice or other communication required or permitted
hereunder shall be in writing and shall be delivered personally or sent by
certified, registered or express mail, postage pre-paid.  Any such notice shall
be deemed given when so delivered personally, or if mailed, two days after the
date of deposit in the United States mails, as follows:
 
If to the Company, to:
 
PEDEVCO Corp.
4125 Blackhawk  Plaza Circle, Suite 201
Danville, CA 94506
Attention:  Chief Executive Officer and General Counsel
 
With a copy to:
 
The Loev Law Firm, PC
6300 West Loop South, Suite 280
Bellaire, Texas 77401
Attention:  David M. Loev
 
If to the Holder, to his address appearing on the Company’ records.
 
Any party may designate another address or person for receipt of notices
hereunder by notice given to the other parties in accordance with this Section.
 
8.           Supplements and Amendments; Whole Agreement.  This Warrant may be
amended or supplemented only by an instrument in writing signed by the parties
hereto.  This Warrant contains the full understanding of the parties hereto with
respect to the subject matter hereof, and there are no representations,
warranties, agreements or understandings other than expressly contained herein.
 
9.           Governing Law.  This Warrant shall be deemed to be a contract made
under the laws of the State of California and for all purposes shall be governed
by and construed in accordance with the laws of such State applicable to
contracts to be made and performed entirely within such State.
 
10.           Counterparts.  This Warrant may be executed in any number of
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument.
 
 
3

--------------------------------------------------------------------------------

 
11.           Descriptive Headings.  Descriptive headings of the several
Sections of this Warrant are inserted for convenience only and shall not control
or affect the meaning or construction of any of the provisions hereof.
 
12.           Transfer and Assignability.  
 
12.1           Transfer.  This Warrant, or any portion thereof, and all rights
hereunder are transferable.  The Holder upon transfer of the Warrant must
deliver to the Company a duly executed Warrant Assignment in the form of
Exhibit B and upon surrender of this Warrant to the Company, the Company shall
execute and deliver a new Warrant or Certificate in the form of this Warrant
with appropriate changes to reflect such Warrant Assignment, in the name or
names of the assignee or assignees specified in the Warrant Assignment or other
instrument of assignment and, if the Holder’s entire interest is not being
transferred or assigned, in the name of the Holder, and upon the Company’s
execution and delivery of such new Warrant or Warrants, this Warrant shall
promptly be cancelled; and provided that any assignee shall have all of the
rights of the initial Holder hereunder.  The Holder shall pay any transfer tax
imposed in connection with such assignment (if any).  Any transfer or exchange
of this Warrant shall be without charge to the Holder (except as provided above
with respect to transfer taxes, if any) and any new Warrant ore Warrants issued
shall be dated the date hereof.  Any transfer of this Warrant shall be in
compliance with the other provisions hereof.
 
12.2           Limitations on Transfer of the Warrants and the Warrant
Shares.  If, at the time of any transfer of this Warrant or any Warrant Shares,
this Warrant or such Warrant Shares, as the case may be, are not registered
under the Securities Act, the Company may require as a condition precedent to
allowing such transfer that the holder or transferee of this Warrant or such
Warrant Shares furnish to the Company such information as, in the reasonable
opinion of counsel to the Company, is necessary in order to establish that such
transfer or exchange may be made without registration under the Securities Act,
including a written statement that the Holder or any transferee will not sell or
otherwise dispose of this Warrant or such Warrant Shares purchased or acquired
by it in any transaction which would violate the Securities Act or any the
securities laws of any other jurisdiction.
 
12.3           Successors and Assigns.  All the provisions of this Warrant by or
for the benefit of the Company or the Holder shall bind and inure to the benefit
of their respective successors and assigns.
 
 
4

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Warrant as of the
Warrant Date set forth above.
 

 
PEDEVCO CORP.
 
 
By:                                                                    
Name:
Title:
 
HOLDER:
CASIMIR CAPITAL LP
 
By:                                                                    
Name:
Title:
   

 
 
 
 
5

--------------------------------------------------------------------------------

 
EXHIBIT A
 
NOTICE OF EXERCISE OF WARRANT
 


The undersigned hereby irrevocably elects to exercise the right, represented by
the Warrant dated as of March __, 2014, to purchase _____________ shares of the
Common Stock of PEDEVCO Corp., and (x) tenders herewith payment in accordance
with the first paragraph of Section 2 of the Warrant or (y) elects to exercise
the Warrant for the purchase of _______ shares of Common Stock, pursuant to the
provisions of Section 2(a) of the Warrant.
 
Please deliver the stock certificate to:
 
______________________________________
 
______________________________________
 
______________________________________
 
 
Dated:           ___________________
 
 
By:                                                                    
Name:
Title:
 
 
 
6

--------------------------------------------------------------------------------

 
EXHIBIT B
 
Form of Warrant Assignment
 
Reference is made to the Common Stock Purchase Warrant dated March __, 2014,
issued by PEDEVCO Corp. (the “Company”).  Terms defined therein are used herein
as therein defined.
 
FOR VALUE RECEIVED ____________________ (the “Assignor”) hereby sells, assigns
and transfers all of the rights of the Assignor as set forth in such Common
Stock Purchase Warrant, with respect to the number of Warrant Shares covered
thereby as set forth below, to the Assignee(s) as set forth below:
 
Name(s) of Assignee(s)
Address(es)
Number of Warrant Shares
           



 
All notices to be given by the Company to the Assignor as Holder shall be sent
to the Assignee(s) at the above listed address(es), and, if the number of shares
being hereby assigned is less than all of the shares covered by the Warrant held
by the Assignor, then also to the Assignor.
 
In accordance with Section 12 of the Warrant, the Assignor requests that the
Company execute and deliver a new Warrant or Warrants in the name or names of
the assignee or assignees, as is appropriate, or, if the number of shares being
hereby assigned is less than all of the shares covered by the Warrant held by
the Assignor, new Warrant in the name or names of the assignee or the assignees,
as is appropriate, and in the name of the Assignor.
 
The undersigned represents that the Assignee has represented to the Assignor
that the Assignee is acquiring the Warrant for its own account or the account of
an affiliate for investment purposes and not with the view to any sale or
distribution, and that the Assignee will not offer, sell or otherwise dispose of
the Warrant or the Warrant Shares except under circumstances as will not result
in a violation of applicable securities laws.
 
Dated:  _________________, 20___
 
[NAME OF ASSIGNOR]


By                                                                           
Name:
Title:


[ADDRESS OF ASSIGNOR]
 
 

 7
 

--------------------------------------------------------------------------------